Pish, J.
Where a motion for a new trial was made and a brief of the evidence was duly approved, and subsequently the approval was vacated by an order giving the movant leave to amend the brief so as to make it a *589correct one, and providing that upon this being done the amended brief should be thus approved and stand for all purposes in lieu of the original brief as if filed and approved on the day when that brief was filed in the first instance; and where subsequently, though more than a year had elapsed, an amended brief was presented for approval and actually approved by the judge, the motion for a new trial was complete, and there was no error in overruling a motion to dismiss the same. It makes no difference in such case that the attorney for the respondent could not recollect the facts sufficiently to say whether or not the brief finally offered for approval was correct; it was sufficient that the judge was satisfied of its correctness. Judgment affirmed.
Argued June 24,
Decided August 4, 1897.
Motion for new trial. Before Judge Henry. Bartow superior court. December 15, 1897.
R. J. & J. Me Gamy, A. S. Johnson, J. H. Wilde and A. M. Route, for plaintiffs in error.
J. B. Conyers and Kontz & Conyers, contra.

All the Justices concurring.